Geoman, P. J.,
The decree in divorce recommended by the master in this proceeding is largely based on declarations made to the wife in the presence of a witness by an alleged paramour of respondent.
A paramour voluntarily making statements, not under oath nor subject to cross-examination, is not entitled to much credence: Pleckel v. Heckel, 8 Dist. R. 27; such declarations, standing alone, will not justify a decree in divorce: Fairchild v. Fairchild, 1 Kulp, 400. Admissions and confessions, unsupported by other proof or corroborating circumstances, do not justify a decree on the ground of adultery: Quick v. Quick, 6 Kulp, 137.
Now, Feb. 20, 1922, decree in divorce refused.
From James L. Schaadt, Allentown, Pa.